DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements (IDS’s) submitted on 12/01/2020 and 01/15/2021 were considered by the examiner. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims as set forth are directed to a method of making a master alloy metal matrix nanocomposite, said method comprising: (a) providing an ingot composition comprising metal-containing microparticles and nanoparticles, wherein said nanoparticles are chemically and/or physically disposed on surfaces of said microparticles, and wherein said nanoparticles are consolidated in a three-dimensional architecture throughout said ingot composition; (b) melting said ingot composition to form a melt, wherein said melt segregates into a first phase comprising said metal-containing microparticles and a second phase comprising said nanoparticles; (c) solidifying said melt to obtain a metal matrix nanocomposite with a gradient in concentration of said nanoparticles through at least one dimension of said nanocomposite; and (d) removing a fraction of said metal matrix nanocomposite containing a lower concentration of said nanoparticles compared to the remainder of said metal matrix nanocomposite, thereby producing a master alloy metal matrix nanocomposite.  A search of the prior art failed to turn up a single reference or an appropriate combination of references that teaches each and every limitation of the instant claims.
In particular, there was no single or combination of analogous prior art that taught the limitations directed to the metal-containing microparticles and nanoparticles, wherein said nanoparticles are chemically and/or physically disposed on surfaces of said microparticles, and wherein said nanoparticles are consolidated in a three-dimensional architecture throughout said ingot composition, followed by melting said ingot composition to form a melt, wherein said melt segregates into a first phase comprising said metal-containing microparticles and a second phase comprising said nanoparticles, and solidifying said melt to obtain a metal matrix nanocomposite with a gradient in concentration of said nanoparticles through at least one dimension of said nanocomposite.  The closest prior art reference relating to the limitations of the claims as discussed, United States Patent Application Publication No. US 2013/0152739 (Li), as referenced in the parent application 15/808/878, teaches methods of forming metal matrix nanocomposites, but not that nanoparticles are chemically and/or physically disposed on surfaces of said microparticles in the ingot composition, amongst other deficiencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN CT LI
Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784